              Case 2:18-cv-01420-JAD-BNW Document 27 Filed 04/21/21 Page 1 of 2




 1                                 UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3 Alexander Bayot,                                             Case No.: 2:18-cv-01420-JAD-BNW

 4              Plaintiff
                                                                     Order Dismissing Case
 5 v.

 6 Nevada Board of Prison Commissioners, et
   al.,
 7
         Defendants
 8

 9             Plaintiff Alexander Bayot, a former inmate of the Nevada Department of Corrections

10 (NDOC), brought this civil-rights action under 42 U.S.C. § 1983, seeking relief for events that

11 occurred during his incarceration in various Nevada prisons. 1 In January 2021, I permitted his

12 claim under the Americans with Disabilities Act (ADA) to proceed. 2 But on January 14, 2021,

13 Bayot’s wife filed a letter with the court, advising that Bayot had passed away on December 23,

14 2020. 3 As no party has filed a timely notice of substitution, I dismiss his suit.

15                                                 Discussion

16             Under Federal Rule of Civil Procedure 25, “[if] a party dies and the claim is not

17 extinguished, the court may order substitution of the proper party.” 4 If any party or the

18 decedent’s successor or representative wants to file a motion for substitution, it must be filed

19 “within 90 days after service of a statement noting the death” or else “the action by or against the

20

21
     1
         ECF No. 7 (screening order).
22   2
         ECF No. 24.
23   3
         ECF No. 25.
     4
         Fed. R. Civ. P. 25(a).
               Case 2:18-cv-01420-JAD-BNW Document 27 Filed 04/21/21 Page 2 of 2




 1 decedent must be dismissed.” 5 Any proper party who wished to substitute for Bayot in this case

 2 had until April 14, 2021, to file a motion. Because no motion for substitution was filed, I must

 3 dismiss Bayot’s remaining ADA claim.

 4                                            Conclusion

 5             IT IS THEREFORE ORDERED that this action is DISMISSED under FRCP 25 for

 6 failure to substitute. The Clerk of Court is directed to ENTER JUDGMENT accordingly and

 7 CLOSE THIS CASE.

 8                                                            _______________________________
                                                              U.S. District Judge Jennifer A. Dorsey
 9                                                                                    April 21, 2021

10

11

12

13

14

15

16

17

18

19

20

21

22

23
     5
         Id.

                                                    2
